 

 

 

 

 

 

 

 

 

EXHIBIT 10.1

 

LETTER AGREEMENT WITH TIANJIN CREATE IT COMPANY LTD.
DATED MAY 24, 2005



 



[img1.gif]


China Wireless Communications, Inc.

 

 

May 24, 2005

 

Mr. Chun Qing (Frank) Li

President

Tianjin Create IT Company Ltd.

1006 Time Building B

ANSHANXI Road, Tianjin

 

Subject: Cooperation Agreement (CWLC and Create Co.)

 

Dear Mr. Chun Qing (Frank) Li:

 

We would like to make the following proposal to you regarding acquiring 51% of
Create Co. It is our objective to have our two companies become a unified team
and to assist Create Co. to become a premier systems integrator and information
technology company in China.

 

China Wireless will acquire and own 51% of Create Co. for total assets of
$53,839.57USD (i.e. ¥444,955RMB). China Wireless will pay Create Co. founders
$25,000.00USD (i.e. ¥206,612RMB), in cash, no later than August 31, 2005 and
$15,379.61 (i.e. ¥127,104RMB) on or about December 31, 2005. The effective date
of this agreement will be May 27, 2005

 

The balance of the payment ($13,459.95USD i.e. ¥111,239RMB)) will be paid by
issuing 448,665 shares of restricted (Rule 144) company stock valued at $0.03USD
per share immediately upon completing the acquisition of Create Co.
Additionally, Create Co. founders will not dilute the 51% ownership of China
Wireless.

 

As China Wireless must report this transaction to the United States Securities
and Exchange Commission, you agree to provide any documentation necessary to
reflect and confirm this transaction.

 

Sincere Regards,

 

/s/ Pedro E. Racelis III

 

/s/ Michael Bowden

Pedro E. Racelis III (Pete)

President & CEO

 

Mike Bowden

COO

 

The above terms are agreeable and approved by Tianjin Create IT Company Ltd.

 

/s/ Frank Li

 

May 24, 2005

Mr. Chun Oing (Frank) Li

 

Date

 

Cc:

Wendy Shi

 

 

Fay Matsukage

 

 

1746 Cole Boulevard, Suite 225, Golden, Colorado 80401-3210, Office
303.277.9968, Fax 303.484.3794

 

 

 